Citation Nr: 1759300	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  07-28 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1 Entitlement to an evaluation in excess of 20 percent for degenerative arthritis with disc bulging and protrusion (back disability).

2. Entitlement to an initial evaluation in excess of 20 percent for degenerative arthritis of the cervical spine (neck disability).


ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel


INTRODUCTION

The Veteran had active military duty from August 1985 to June 1996; February 1997 to November 1997; January 1998 to October 1999; February 2000 to February 2001; and from June 2001 to June 2006.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburg, Pennsylvania.  In that rating decision, the RO, inter alia, increased the Veteran's rating for a back disability to 20 percent rating, effective July 1, 2006, and awarded service connection for a neck disability with a rating of 20 percent, effective July 1, 2006.  In September 2006, the Veteran disputed only the ratings of the back and neck.  In July 2007, the RO issued a statement of the case, and the Veteran filed a timely substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2008.

In December 2015, the Board remanded the Veteran's claim for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017), the Court held that a VA examiner must attempt to elicit information from the record and the Veteran regarding the severity, frequency, duration, or functional loss manifestations during flare-ups before determining that an estimate of motion loss in terms of degrees could not be given.  It also held that any inability to furnish such an estimate must be predicated on a lack of medical knowledge among the medical community at large, rather than insufficient knowledge by the individual examiner.  Id.  

In regard to the lumbar spine disability claim, the Veteran underwent a July 2015 VA examination for evaluation of his lumbar spine.  The July 2015 VA examiner was unable to say without mere speculation whether pain weakness, fatigability or incoordination significantly limits functional ability with flare-ups because the Veteran was "not examined under these conditions."  

Further, in regard to the cervical spine disability claim, the Veteran underwent a June 2017 VA examination for evaluation of his cervical spine.  The June 2017 VA examiner noted that pain significantly limits functional ability with flare-ups but was not able to describe in terms of range of motion because the Veteran was not "having a flare up of neck pain at today's exam."  

On remand, the AOJ should obtain new VA examinations for evaluation of the Veteran's lumbar and cervical spine including assessments of any functional loss during flare-ups and upon repetitive motion.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with an opportunity to identify any outstanding private or VA treatment records relevant to his claims.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

2. Schedule the Veteran for a VA examination with an appropriate professional to determine the nature, extent, and severity of his service-connected back and neck disabilities.   All indicated tests should be performed, including range of motion findings expressed in degrees.

The examination must include testing results on both active and passive motion and in weight-bearing and nonweight-bearing.  The examiner should assess where pain begins on the Veteran's initial range of motion and upon repetitive testing.  The examiner should also describe any pain, weakened movement, excess fatigability, and incoordination present.  If the examiner is unable to conduct such testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.
Significantly, the examiner must also estimate any functional loss in terms of additional degrees of limited motion of both cervical and lumbar spine experienced during flare-ups and repetitive use over time. If the examination occurs when a flare-up is not being experienced, or at a time without repeated use over a period of time, the examiner must ascertain adequate information, such as frequency, duration, characteristics, severity, or functional loss regarding the Veteran's flares by alternative means and estimate the Veteran's functional loss due to flares or repeated use based on all the evidence of record.

If this is not feasible to determine the above-requested information without resort to speculation, the examiner must provide an explanation for why this is so.  It must be clear that the inability to provide an opinion is predicated on lack of knowledge among the "medical community at large" and not the insufficient knowledge of the specific examiner.  See Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).

All opinions expressed should be accompanied by supporting rationale.

3. After completing the above actions, to include any other development, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran should be issued a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

